Title: From John Adams to Benjamin Waterhouse, 29 October 1805
From: Adams, John
To: Waterhouse, Benjamin



Dear Sir,
Quincy October 29. 1805

I have heard, as you insinuate, that Sterne was a wicked Man; and there are traits of a false Character, in his Writings: yet the Benevolence, Generosity, Simpathy and Humanity that fill the Eyes and bosoms of the readers of his Works, will plead forever for their immortality. Virtues and Vices Wisdom and Folly, Talents and imbecility, Services and demerits are so blended in most of the distinguished Sons of Men, that there is no knowing what Judgment to form of them, or what to do with them. Julian, in that ingenious Fable, The Caesars, throws headlong into the gulph of Tartarus, all the Tyrants; Alexander, Caesar, Augustus, Trajan, and Constantine, are made to acknowledge that Fame, Power, or Pleasure were their Objects; Marcus Aurelius alone was confessed to have aimed Singly at the good of the People. I know not whether the number of pure Characters, among Mankind in general will bear a greater proportion. The Number of unexceptionable Romances is not greater. Most of the fashionable ones, deserve to be Slighted more than Sterne. Yet I own myself to be childish enough to be amused with their fictions, tho’ not so much as with true History. Rien n’est beau, que le vrai. Nil amaenum nisi verum, ought to be a fundamental Maxim, not only in Religion and Government but in all other Arts and Sciences, especially in Rhetoric and Oratory, Tragedy Comedy and Romance. Many Romances however, have not even the Resemblance of truth.  You will do more good, and get more honor and money too, by persevering in your Labours, which are really usefull, than in Writing Novells.
I am wiling you Should call this the Age of Frivolity as you do: and would not object  if You  had named it the Age of Folly, Vice, Frenzy Fury, Brutality, Daemons, Buonaparte, Tom Paine, or the Age of The burning Brand from the bottomless Pitt: or any thing but the age of Reason. I know not whether any Man in the World has had more influence on its inhabitants or affairs for the last thirty years than Tom Paine. There can be no Severer satyr in the Age. For Such a mongrel between Pigg and Puppy, begotten by a wild Boar on a Bitch Wolf; never before in any Age of the World was suffered by the Poltroonery of mankind, to run through Such a Career of Mischief. Call it then the Age of Paine. He deserves it much more, than the Courtezan who was consecrated to represent the Goddess in the Temple at Paris, and whose name, Tom has given to the Age. The real intellectual faculty has nothing to do with the Age the Strumpet or Tom.
So much for this time and on this Topick, / from your most obedient
J. Adams